                                      Case 20-15320-LMI           Doc 62          Filed 10/12/20       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                        ■   FOURTH                                Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Byron Flores                                   JOINT DEBTOR:                                          CASE NO.: 20-15320-LMI
SS#: xxx-xx- 0335                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                     Included       ■    Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                     Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                    Included       ■    Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $3,200.80            for months   1    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:             $6000.00            Total Paid:            $1190.00             Balance Due:             $4810.00
        Payable             $400.83          /month (Months 1     to 12 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $6000 Attorneys Fees + Costs

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Phh Mortgage Services / U.S. BANK, N.A. [POC#4-1]
              Address: PO Box 5469- Mail Box              Arrearage/ Payoff on Petition Date   32,404.97
                       5469,
                                                          Regular Payment (Maintain)                   $1,420.14        /month (Months   1   to 60 )
                       Mt. Laurel, NJ 08054
                                                          Arrears Payment (Cure)                           $244.42      /month (Months   1   to 12 )
         Last 4 Digits of
         Account No.:                 0296                Arrears Payment (Cure)                           $614.00      /month (Months 13    to 60 )

        Other:




LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                          Case 20-15320-LMI              Doc 62           Filed 10/12/20           Page 2 of 3
                                                                              Debtor(s): Byron Flores                               Case number: 20-15320-LMI

         ■   Real Property                                                              Check one below for Real Property:
                 ■ Principal      Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                     The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         14035 NW 3rd Avenue, Miami, FL 33168

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                           ■   NONE
             C. LIEN AVOIDANCE                   ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■    NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                            confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                            codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                            Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Exeter Finance, LLC              4637                         2019 Mazda CX-3
                       1.
                          Bridgecrest Credit Company, 5201                                         2016 Kia Rio
                       2. LLC

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■   NONE
             B. INTERNAL REVENUE SERVICE:                              NONE
              Total Due:                  $48,919.88              Total Payment                $48,919.88
               Payable:                $815.33          /month (Months    1       to 60 )


             C. DOMESTIC SUPPORT OBLIGATION(S):                           ■    NONE
             D. OTHER:             ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay               $31.25           /month (Months 13        to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                      ■    NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                            NONE
                       ■    Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
                            terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
                            herein is intended to terminate or abrogate the debtor(s)' state law contract rights.


LF-31 (rev. 10/3/17)                                                             Page 2 of 3
                                 Case 20-15320-LMI               Doc 62        Filed 10/12/20     Page 3 of 3
                                                                   Debtor(s): Byron Flores                       Case number: 20-15320-LMI


               Name of Creditor                    Collateral                           Acct. No. (Last 4 Digits) Assume/Reject
               ACAR Leasing LTD d/b/a GM           2016 GMC Acadia                      9079
            1. Financial Leasing                                                                                     Assume ■ Reject
VII.        INCOME TAX RETURNS AND REFUNDS:                  ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                 ■   NONE


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                            Joint Debtor
  Byron Flores                                            Date                                                                 Date



  /s/ Robert Sanchez, Esq.                   October 12, 2020
    Attorney with permission to sign on                Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
